Citation Nr: 1541001	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to a rating in excess of 10 percent for anterior cruciate ligament insufficiency of the left knee


REPRESENTATION

The Veteran represented by:     The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to May 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

Following the issuance of the statement of the case in April 2009, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran received a VA examination regarding his two left knee disabilities in November 2009.  Since that time, the medical evidence suggests his condition has worsened.  For instance, left knee range of motion in the 2009 VA examination was 0-120 degrees, but an orthopedic specialist in April 2010 recorded his left knee range of motion at 5 to 115 degrees.  A February 2010 note indicated the Veteran had fallen more than once when his left knee gave out on him.  In the 2009 VAX, however, the examiner only stated that the Veteran's knee buckles and gives way, but he is able to catch himself and had not fallen.  More recently, a VAMC note for a January 2015 MRI indicated damage to the posterior horn of both the medial and the lateral left knee meniscus.  This appears to be a new finding.  

The Veteran has submitted a CD disc with images from an MRI dated in January 2015.  This is the same date as the VAMC note.  The images, however, do not have any information as to the source of the MRI.  It thus appears that the images are from the same MRI referred to in the January 2015 note, but the Board cannot be certain because of the lack of identification.  While the Board can view the images, it does not have the expertise to provide its own interpretation to conclude the images are from the MRI discussed in the January 2015 note.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (the Board is not permitted to rely on its unsubstantiated opinion on a question of medical causation, but must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision).  

Therefore, a complete set of VAMC records from January 2015 to the present should be requested to ensure that the Board has all relevant VAMC records.  In addition, the Veteran should be asked to identify the source of the MRI images he as submitted to VA.  If the images are from another source, such as a private hospital, the Veteran should be asked to either submit any associated records of pertinent treatment, or authorize VA to obtain them on his behalf.  He should also submit any other non-VA records of medical care providers (including the Veteran's brother, Dr. C.K.) who may have evaluated or treated his left knee disabilities.

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Here, the evidence appears to show a worsening of the condition, and it has been more than six years since the Veteran was last afforded a VA examination to determine the nature and severity of his service-connected knee disabilities.  In light of above, the Board concludes that the Veteran should be afforded a new VA examination to determine the current nature, manifestations and severity of his left knee disabilities.  Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination);

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from February 2015 to the present.   

2.  Ask the Veteran to submit or authorize VA to obtain the medical records for any other medical provider, to include any records by Dr. C. K., which have not already been provided to VA.  The Veteran should be asked to identify the source of the January 2015 MRI images provided to VA and if they are not from the VAMC, the Veteran should also submit or authorize VA to obtain any associated records.   

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

3.  Once the foregoing development is completed, provide the Veteran with a VA knee joint examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine the current level of impairment and severity of the left knee degenerative joint disability. The examiner is specifically asked to describe:

i).  Flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension.  All ranges of motion should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the left knee disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

ii).  Any ligament instability, recurrent subluxation, or lateral instability of the left knee and, if so, its severity.

The examiner is asked to discuss the clinical significance of the January 2015 diagnosis of damage to the posterior horn of both the medial and the lateral left knee meniscus and the relationship of this finding to the Veteran's current left knee disabilities.  

A complete rationale for any opinion offered should be provided.


4.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






